 
 
IV 
108th CONGRESS
2d Session
H. RES. 610 
IN THE HOUSE OF REPRESENTATIVES 
 
April 28, 2004 
Mr. Lynch (for himself and Mr. Tiahrt) submitted the following resolution; which was referred to the Committee on Energy and Commerce
 
RESOLUTION 
Expressing the sense of the House of Representatives with respect to the level of funding provided to the National Institutes of Health for carrying out the Autoimmune Diseases Research Plan. 
 
Whereas the National Institutes of Health (NIH) established the Autoimmune Diseases Coordinating Committee (ADCC), upon Congress’ recommendation, to foster coordination and collaboration on autoimmune disease research; 
Whereas, through amendments made by the Children’s Health Act of 2000, the Congress authorized appropriations for NIH's preparation of a comprehensive Autoimmune Diseases Research Plan (ADRP); 
Whereas the ADRP provides an integrated plan to elucidate the common underlying mechanisms of autoimmune disease and to exploit this knowledge for the development of better treatments and eventual cures; 
Whereas NIH submitted the ADRP to Congress in January 2003, after review and approval by the NIH Director and the Secretary of Health and Human Services; 
Whereas the ADRP provides for, as appropriate (1) research to determine the reasons underlying the incidence and prevalence of the autoimmune diseases; (2) basic research concerning the etiology and causes of autoimmune disease; (3) epidemiological studies to address the frequency and natural history of the autoimmune diseases, including any differences between the sexes and among racial and ethnic groups; (4) the development of improved screening techniques; (5) clinical research for the development and evaluation of new treatments, including new biological agents; and (6) information and education programs for health care professionals and the public; 
Whereas the ADRP establishes that (1) there are between 14 and 22 million people in the United States afflicted with an autoimmune disease (about twice as many as cancer); (2) the family of autoimmune diseases are genetically interrelated and share etiological pathways; (3) autoimmune disease in the aggregate is among the 10 leading causes of death in women in all age groups from 15 to 64; (4) there are an estimated 240,000 new autoimmune disease cases annually; (5) current NIH funding for autoimmune disease research is focused on only a fraction of the approximately 80 known autoimmune diseases; and (6) current NIH autoimmune disease research is spread across the NIH Institutes; 
Whereas NIH has estimated the cost to treat autoimmune disease patients in the United States is greater than $100 billion annually, and this is on the order of cancer and heart disease treatment costs; 
Whereas the direct effects of the disease and the side effects of immunosuppressive drugs can be devastating to patients, and the burden placed on the families and caregivers of autoimmune disease patients can be enormous; 
Whereas autoimmune diseases are chronic, with patients burdening the healthcare system for decades; 
Whereas treatment expenses are increasing as more effective but more expensive immunosuppressive drugs enter the market; 
Whereas the healthcare burden of autoimmune diseases will grow rapidly in the future as a result of the growing number of patients and the increasing costs for new treatments; 
Whereas the Institute of Medicine (IOM) has studied the NIH organizational structure and concluded that inter-Institute research is needed to synergize research and thereby improve cost-effectiveness; and 
Whereas the ADCC has been and continues to effectively promote collaboration among the Institutes (as recommended by the IOM) on autoimmune disease research, but on a limited basis due to lack of funding: Now, therefore, be it 
 
That it is the sense of the House of Representatives that there should be an increase in the level of appropriations provided for carrying out the Autoimmune Diseases Research Plan established by the Autoimmune Diseases Coordinating Committee at the National Institutes of Health. 
 
